Citation Nr: 0319799	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  02-12 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Service connection for an eye disorder claimed as vision 
problems.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


REMAND

On March 21, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded the following 
examination(s):  an opthalmological 
examination to ascertain the nature and 
extent of eye disability manifested as 
"visual problems."  Send the claims 
folder to the examiner(s) for review.
The examiner should arrange for any tests 
or studies deemed necessary.  After the 
review is completed, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any current 
eye disorder(s) found on examination 
is/are related to the veteran's history 
of symptoms recorded during service or to 
any circumstances of his service; or if 
preexisting service, was/were aggravated 
thereby.  The examiner should provide the 
rationale and medical basis for all 
opinions and conclusions expressed.  The 
claims file and a separate copy of this 
development memo must be made available 
to and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination

The examiner must be sent for review the 
following instructions for review prior 
to the examination:  

During the veteran's service a treatment 
record reveals an episode of severe 
conjunctivitis and periorbital edema in 
the right eye in July 1957.  The veteran 
claims that he injured his eye in a 
paddleball incident but admitted he 
underwent no treatment and service 
records are negative for an eye injury 
due to paddleball, although they do show 
that he played this sport.  Other service 
records including his retirement 
examination of May 1975 reveal that he 
had poor vision and wore glasses.  
Subsequent to service, the veteran has 
been treated for eye problems and 
underwent a cataract operation on the 
right eye in 1992.  He has been diagnosed 
with myopia and age related macular 
degeneration of both eyes as well as 
macular atrophy, right eye and 
subconjunctival hemmorhage, left eye.  He 
is also noted to be diagnosed with 
diabetes and is service connected for 
this disorder.

Specifically the examiner is requested to 
determine whether it is at least as 
likely as not that any current eye 
disorder(s) found on examination is 
related to service, or to any incident in 
service therein, or if preexisting 
service was aggravated thereby.  An 
opinion should also be given as to 
whether any eye disorder found is 
causally related to service-connected 
diabetes mellitus.  If no such 
relationship is determined to exist, the 
examiner must express an opinion as to 
whether the service-connected diabetes 
mellitus aggravates or causes to worsen 
any eye disorder(s) found on examination.  
.  If such aggravation is determined to 
exist, the examiner must address the 
following medical issues:
(a) The baselines manifestations which 
are due to the effects of eye disorders 
found on examination;
(b) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to service-connected 
diabetes mellitus based on medical 
considerations; and
(c) The medical considerations supporting 
an opinion that increased manifestations 
of eye disorders found on examination are 
due to service-connected diabetes 
mellitus.
Any opinions expressed by the examiner 
should be accompanied by a reasonably 
complete rationale.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





